McDonald, judge.
Appellant was charged by separate information and, by agreement, was tried before the court at one time on two misdemeanor charges. In Cause No. 36,108, the case under consideration at this time, he was convicted of threatening to take a life, and assessed the punishment of ninety days confinement in jail.
The prosecution and conviction are under Vernon’s Ann.P.C. Art. 1265 which provides that upon conviction of the offense denounced by said article the defendant shall be punished by a fine not less than one hundred nor more than two thousand dollars, and in addition thereto may be imprisoned in jail not exceeding one year.
The judgment assessing appellant’s punishment at 90 days confinement in jail, without the imposition of a fine, was unauthorized and calls for a reversal of the conviction. Persall v. State, 145 Tex.Cr.R. 476, 169 S.W.2d 488 and cases cited therein.
'Due to our disposition of this cause, a discussion of the other propositions of law asserted by appellant is not deemed necessary.
For the reasons stated, the judgment of the trial court is reversed and the cause is remanded.